Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 1 of 9 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
RACHEL OLIVA,
Plaintiff, COMPLAINT
-against-
SGM AUTO WASH INC. d/b/a BOHEMIA
AUTO WASH and MADHU S. SINGHAL,
Defendants.
x

 

Plaintiff, RACHEL OLIVA (“Plaintiff”), by and through her attorneys, the Law Office of
Peter A. Romero PLLC, complaining of the Defendants, SGM AUTO WASH INC. d/b/a
BOHEMIA AUTO WASH and MADHU S. SINGHAL (collectively, “Defendants”), alleges as
follows:

NATURE OF THE ACTION

1. Plaintiff brings this action to recover unpaid minimum and overtime wages under
the Fair Labor Standards Act, 29 U.S.C. §201 et seq., (“FLSA”), and the New York Labor Law
Articles 6 and 19, §650 et seq., and the supporting New York State Department of Labor
Regulations, 12 N.Y.C.R.R. Part 142 (““NYLL”).

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1337

and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367.

3. In addition, the Court has jurisdiction over Plaintiff's claims under the FLSA

pursuant to 29 U.S.C. §216(b).
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 2 of 9 PagelD #: 2

4. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. $1391.
Defendants do business in the State of New York, within the Eastern District of New York, and
maintain a place of business at 4740 Sunrise Highway, Bohemia, New York 11716.

PARTIES

5: At all times relevant, Plaintiff was an “employee” within the meaning of Section
3(e) of the FLSA, 29 U.S.C. §203(e), and New York State Labor Law §190(2).

6. Defendant, SGM AUTO WASH INC. d/b/a BOHEMIA AUTO WASH, was and
still is a domestic business corporation organized and existing pursuant to the laws of the State of
New York.

7. At all times relevant, Defendant was and still is an “employer” within the meaning
of Section 3(d) of the FLSA, 29 U.S.C. §203(d), and New York State Labor Law §190(3).

8. At all times relevant, Defendant is an “enterprise engaged in commerce” within
the meaning of the FLSA in that it (1) has and has had employees engaged in commerce or in the
production of goods for commerce, or that handle, sell, or otherwise work on goods or materials
that have been moved in or produced for commerce, and (2) has and has had an annual gross
volume of sales of not less than $500,000.00.

9. At all times relevant, Defendant has “employees engaged in commerce or in the
production of goods for commerce, or...has employees handling, selling, or otherwise working
on goods or materials that have been moved in or produced for commerce” as required by the
FLSA.

10. | Defendants’ auto wash requires a “wide variety” of materials that have moved

through interstate commerce such as brushes, solvents, soap, cleaning supplies, and more.
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 3 of 9 PagelD #: 3

11. At all times relevant, Defendant, MADHU S. SINGHAL, had authority to make
payroll and personnel decisions for Defendant’s service station, was and still is active in the day
to day management of the service station, including the payment of wages to the Plaintiff and
determining what wages were paid to Plaintiff.

FACTS

12. Plaintiff was employed as an hourly-paid cashier by Defendants from in or about
March 2018 to in or about December 2019.

13. Plaintiffregularly worked 6 days per week. Plaintiff's regular day off was Monday.
Plaintiff worked Tuesday through Saturday from 11 AM to 7PM and Sunday from 7 AM to 7 PM.

14. Plaintiff regularly worked more than forty hours in a workweek but was not paid at
the rate of time and one-half for all hours worked in excess of 40 hours per week. Instead,
Defendants paid Plaintiff at her regular hourly rate for all hours worked, including hours worked
after 40 hours per week.

15. Defendants paid Plaintiff at times, wholly or partially in cash, without providing
an accurate indication as to their rate of pay, the hours worked each day, and the total number of
hours worked each week.

16. Defendants employed Plaintiff for workweeks longer than forty (40) hours and
willfully failed to pay the Plaintiff a premium for the hours worked after forty (40) hours per week
in violation of the FLSA.

17. Defendants willfully disregarded and purposefully evaded record keeping
requirements of the FLSA and the NYLL by failing to maintain accurate records of the hours

worked by and wages paid to Plaintiff.
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 4 of 9 PagelD #: 4

18. Defendants failed to provide written notice to Plaintiff of her rate of pay; basis of
her rate of pay; the regular pay day; the name, address and telephone number of the employer; and
other information required by Section 195(1) of the New York State Labor Law.

19. Defendants failed to furnish Plaintiff with an accurate statement of her wages each
pay period setting forth the number of overtime hours worked, overtime rate of pay and other
information required by Section 195(3) of the New York State Labor Law.

20. Plaintiff began a maternity leave of absence in May 2019. On or about October 23,
2019, Plaintiff sought to return to work. Although Plaintiff was able and desired to return to work
fulltime, Defendants refused to allow Plaintiff to return to work. Defendants terminated Plaintiff's
employment without warning based on her gender and pregnancy in violation of the State Human
Rights Law.

21. Defendants discriminated against Plaintiff with respect to the terms, conditions and
privileges of her employment based on gender and pregnancy.

22. Due to Defendants’ discrimination, Plaintiff suffered the loss of her job and the
opportunity to work; suffered lost wages, income and employment-related benefits; and suffered
financial harm.

23. Due to Defendants’ discrimination, Plaintiff suffered substantial emotional harm

and distress, anxiety, worry about her financial security, embarrassment and humiliation.

 

 

FIRST CLAIM FOR RELIEF
FAIR LABOR STANDARDS ACT
24. Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 5 of 9 PagelD #: 5

25. Defendants employed Plaintiff for workweeks longer than forty (40) hours and
willfully failed to pay the Plaintiff a premium for the hours he worked after forty (40) hours per
week in violation of the FLSA.

26. Defendants’ violations of the FLSA, as described in this Complaint have been
willful and intentional. Defendants have not made a good faith effort to comply with the FLSA
with respect to their compensation of Plaintiff.

27. Because Defendants’ violations of the FLSA have been willful, a three-year statute
of limitations applies, pursuant to 29 U.S.C. §255.

28. As aresult of Defendants’ unlawful acts, Plaintiff is entitled to recover overtime
compensation and other wages in amounts to be determined at trial, liquidated damages, attorneys’
fees and costs pursuant to 29 U.S.C. §216(b).

SECOND CLAIM FOR RELIEF
NEW YORK LABOR OVERTIME WAGES

29. Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.

30. Defendants employed Plaintiff for workweeks longer than forty (40) hours and
willfully failed to pay the Plaintiff overtime pay for the hours they worked after forty (40) hours
per week in violation of New York Labor Law.

31. By Defendants’ failure to pay Plaintiff overtime wages for hours worked after 40
hours per week, Defendants willfully violated the New York Labor Law Article 19, §650 et seq.,

and the supporting New York State Department of Labor Regulations, including 12 N.Y.C.R.R.

Part 142.
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 6 of 9 PagelD #: 6

Ba. Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to
recover from Defendants unpaid overtime wages, liquidated damages, reasonable attorneys’ fees

and costs of the action, and pre-judgment and post-judgment interest.

 

 

THIRD CLAIM FOR RELIEF
NEW YORK SPREAD OF HOURS
33. Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.
34. Plaintiff regularly worked more than ten hours in a single day.

35. Defendants did not pay Plaintiff an additional hour’s pay when they worked more

than ten hours in a day.

36. By Defendants’ failure to pay Plaintiff spread-of-hours pay, Defendants willfully
violated 12 N.Y.C.R.R. §142.

37. Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to
recover from Defendants unpaid wages, liquidated damages, reasonable attorneys’ fees and costs
of the action, and pre-judgment and post-judgment interest.

FOURTH CLAIM FOR RELIEF
WAGE NOTICE VIOLATION

38. Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.

39. Defendants failed to provide Plaintiff with written notice in her primary language
of her rate of pay; the basis of her rate of pay; the employee’s regular pay day; the name, address
and telephone number of the employer; and other information required by Labor Law §195.

40. Defendants are liable to Plaintiff for damages in the amount of $5,000.00.
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 7 of 9 PagelD #: 7

 

 

FIFTH CLAIM FOR RELIEF
WAGE STATEMENT VIOLATION
41. Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.

42. Defendants failed to furnish Plaintiff with an accurate statement of wages setting
forth the overtime rate of pay and number of overtime hours worked as required by Labor Law
§195(3).

43. Defendants are liable to Plaintiff for damages in the amount of $5,000.00.

 

 

SIXTH CLAIM FOR RELIEF
NEW YORK EXECUTIVE LAW
44. Plaintiff alleges and incorporates by reference all allegations in all preceding
paragraphs.
45. Defendants discriminated against Plaintiff on the basis of her gender and pregnancy

in violation of the New York State Human Rights Law.

46. Defendants discriminated against Plaintiff with respect to the terms, conditions and
privileges of her employment based on gender and pregnancy.

47. Due to Defendants’ discrimination, Plaintiff suffered the loss of her job and the
opportunity to work; suffered lost wages, income and employment-related benefits; and suffered
financial harm.

48. Due to Defendants’ discrimination, Plaintiff suffered substantial emotional harm

and distress, anxiety, worry about her financial security, embarrassment and humiliation.
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 8 of 9 PagelD #: 8

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

(i.) Unpaid wages and an additional and equal amount as liquidated damages pursuant
to 29 U.S.C. §201 et seq. and the supporting United States Department of Labor Regulations;

(ii.) | Issuance of a declaratory judgment that the practices complained of in this
Complaint are unlawful under New York Labor Law, Article 19, §650 et seq., and the supporting
New York State Department of Labor Regulations;

(iii.) | Unpaid wages pursuant to New York Labor Law, Article 19, §§650 et seq., and the
supporting New York State Department of Labor Regulations, plus liquidated damages and pre-
and post-Judgment interest;

(iv.) Damages pursuant to New York State Labor Law §198;

(v.) Back pay, front pay and compensatory damages pursuant to the NYSHRL;

(vi.) | All attorneys’ fees and costs incurred in prosecuting these claims; and

(vii.) Such other relief as this Court deems just and proper.

Dated: Hauppauge, New York
February 11, 2020

LAW OFFICE OF PETER A. ROMERO PLLC

By:  /s/Peter A. Romero
Peter A. Romero, Esq.
825 Veterans Highway Ste. B
Hauppauge, New York 11788
Tel. (631) 257-5588
promero@romerolawny.com

Attorneys for Plaintiff
Case 2:20-cv-00754-JMA-SIL Document1 Filed 02/11/20 Page 9 of 9 PagelD #: 9

CONSENT TO SUE
By my signature below, I hereby authorize the filing and prosecution of claims in my name and
on my behalf against SGM Auto Wash, Inc., to recover unpaid overtime wages owed for weeks in
which I worked more than forty (40) hours pursuant to the federal Fair Labor Standards Act of
1938, as amended 29 U.S.C. §201 et seq. I consent to being named as the representative plaintiff
in this action to make decisions on behalf of all other plaintiffs concerning this action. I hereby

authorize the Law Office of Peter A. Romero to represent me in this case.

 

vcialtimn=— 1/14 {2020
7 7?

Rathef Oliva Date
